Citation Nr: 0002090	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-17 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus, lumbar spine, with residual right lumbar 
radiculopathy, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to January 
1956.  This appeal arises from a July 1998 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  

In October 1999, a hearing was held in Montgomery, Alabama, 
before the Board member rendering this decision, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1999).  

At the hearing, the veteran's representative raised the issue 
of entitlement to a 100 percent evaluation based on the 
veteran's inability to work due to his service connected back 
disability.  The representative also submitted statements 
from private physicians who indicated that the veteran was 
totally disabled.  The Board hereby refers the veteran's 
implied claim for a total rating under 38 C.F.R. § 4.16(a) to 
the RO for initial adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service connected low back disability is 
manifested by severe limitation of lumbar spine motion, 
pronounced intervertebral disc syndrome with characteristic 
pain, neuropathy and some loss of sensation, but not by 
complete unfavorable ankylosis of the entire spine.




CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 60 
percent for herniated nucleus pulposus, lumbar spine, with 
residual right lumbar radiculopathy, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.10, 4.40, Codes 5286, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The veteran injured his lower back during service, and 
herniated nucleus pulposus was diagnosed in 1955.  Service 
connection was granted for postoperative herniated nucleus 
pulposus in June 1962.  A 20 percent evaluation was assigned 
from June 1962.  An April 1967 rating decision increased the 
evaluation to 40 percent from February 1967.  An October 1975 
rating decision increased the evaluation to 60 percent for 
herniated nucleus pulposus, lumbar spine, with residual right 
lumbar radiculopathy.  This evaluation has been continued in 
subsequent rating actions. The veteran contends that he is 
entitled to a higher evaluation.

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (1999).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran's lower back disability is currently 
evaluated at the maximum rating under Code 5293.  The current 
60 percent evaluation contemplates a pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. Part 4, 
Code 5293 (1999).  A 100 percent rating is available under 
code 5286 where the evidence demonstrates complete 
unfavorable ankylosis of the entire spine.  38 C.F.R. Part 4, 
Code 5286 (1999).

In October 1996, the veteran underwent a thoracic laminectomy 
for internalization of dorsal column stimulator, battery 
pulse generator.

A VA examination was conducted in January 1998.  The veteran 
reported pain, weakness, stiffness, fatigability, and lack of 
endurance.  He reported daily flare-ups, precipitated by 
standing, and causing a 10 percent additional impairment.  
The veteran indicated that he had used a back brace in the 
past and currently used a cane at times.  On examination, 
ranges of lumbar spine motion were measured as follows:  
forward flexion, 18 degrees; backward extension, 0 degrees; 
flexion to the right, 10 degrees; flexion to the left, 7 
degrees.  The examiner indicated that motion stopped when the 
pain began, but that it was impossible to assess to what 
extent if any the range of motion or spinal function was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  The veteran walked with a limp favoring the 
right, got in and out of his chair with caution, and held his 
lumbar spine stiff.  Spinal musculature was described as 
adequate.  The diagnosis was degenerative joint disease and 
ankylosis, lumbar spine, with loss of motion and functional 
loss due to pain.

In March 1999, the veteran was seen with complaints of 
sciatica and some incontinence of urine.  Examination showed 
motor strength of 5/5.  Sensation was decreased in the S1 
distribution bilaterally.  Deep tendon reflexes were 2 at the 
knees and absent at the ankles.  Toes were downgoing 
bilaterally, and straight leg raising test was negative.  The 
impression was acute exacerbation of right sciatica.

An October 1999 statement from Claudia J. McDonald, M.D., 
indicated that the veteran had an intrathecal catheter and 
Medtronic continuous infusion pump in place dispensing 
Morphine Sulfate intraspinally for pain control.

When considering the recent medical evidence, it is apparent 
that the veteran has severe limitation of lumbar spine 
motion, pronounced intervertebral disc syndrome with 
characteristic pain, neuropathy and some loss of sensation.  
There is no showing of intermittent relief.  The Board is of 
the opinion that the recent findings demonstrate that the 
veteran's service connected low back disability is properly 
evaluated at the maximum 60 percent level under code section 
5293.  38 C.F.R. § 4.7 (1999).  The complaints of pain made 
by the veteran are contemplated in the 60 percent disability, 
and are not subject to a higher evaluation; in this regard 
the Board notes that the VA examiner was unable to say that 
the range of motion or spinal function was additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
See DeLuca, supra.  The veteran is not entitled to a 100 
percent rating under code 5286 since complete unfavorable 
ankylosis of the entire spine is not demonstrated.  38 C.F.R. 
Part 4, Code 5286 (1999).  Since the weight of the evidence 
for and against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

